                 Case 1:20-cv-10832-AT-SN Document 157 Filed 05/04/21 Page 1 of 1




(212) 373-3191

(212) 492-0191

mflumenbaum@paulweiss.com


                                                May 4, 2021


           By ECF

           Hon. Sarah Netburn
           United States Magistrate Judge
           Southern District of New York
           500 Pearl Street
           New York, NY 10007

                    Re: SEC v. Ripple Labs, Inc. et al., No. 20-cv-10832 (AT) (SN) (S.D.N.Y.)

           Dear Judge Netburn:

                           We write on behalf of Defendants Ripple Labs Inc., Bradley Garlinghouse,
           and Christian A. Larsen (collectively “Defendants”) to respectfully request that the Court
           enter an order removing from the case file two exhibits, ECF Nos. 141-1 and ECF 141-2,
           that Defendants previously filed under seal in connection with their letter dated April 28,
           2021 (ECF No. 141). After we filed these two exhibits, the SEC asserted that they were
           privileged and had been inadvertently produced, asking that Defendants destroy all copies
           of the exhibits pursuant to the Paragraph 30 of the Protective Order in this case (ECF No.
           53). We accordingly make this request to avoid any noncompliance with our obligations
           under the Protective Order.

                          To be clear, Defendants do not agree with the SEC’s assertion of privilege,
           which is baseless, and by making this request we are not conceding the validity of that
           assertion. Moreover, we note that Defendants requested last week that the SEC produce
           redacted versions of these documents as replacements to be filed with the Court, but the
           SEC has thus far failed to do so, without explanation.

                                                      Respectfully Submitted,

                                                      /s/ Martin Flumenbaum
                                                      Martin Flumenbaum
                                                      Counsel for Defendant Christian A. Larsen

           cc:      All counsel (via ECF)
